DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for the “plate member” recited at line 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chameroy et al. (FR 2816491).
	There is disclosed in Chameroy a lid and vessel for an appliance, the lid comprising: an activation member 35 that is rotatable to place the lid in a first position or a second position; a plate member 36 in mechanical connection with the activation member; at least one clamp member 21-24 coupled to the plate member; slots 45 within the plate member; upwardly projecting pins 42 attached to an end of each clamp member, the pins being receivable within the slots; wherein when the activation member is rotated to the first position, the clamp members are radially translated inwardly to secure the lid to the vessel; and wherein when the activation member is rotated to the second position, the clamps are radially translated outwardly to release the lid from the vessel.
	In regards to the use of the appliance for pressure cooking or air frying, such is intended use only and provides no structural limitations to the claims.
Claim(s) 1, 6-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livermore.
There is disclosed in Livermore a lid and vessel for an appliance, the lid comprising: an activation member 18 that is rotatable to place the lid in a first position or a second position; a shaft 21 in mechanical connection with the activation member; a sealing plate 10 attached to a lower portion of the shaft, the sealing plate including apertures 26 that provide air communication between the vessel and an ambient environment; a panel member 14 for selective engagement with the apertures; and a spring 22 upwardly biasing the sealing plate; wherein when the activation member is rotated to the first position, the shaft and sealing plate are rotated so that the panel member is received by seals the apertures; and further wherein when the activation member is rotated to the second position, the shaft and sealing plate are rotated so that the apertures are unblocked by the panel member and is in air communication with the ambient environment.
In regards to the use of the appliance for pressure cooking or air frying, such is intended use only and provides no structural limitations to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livermore in view of Chameroy et al. (FR 2816491).
Livermore, as discussed in the rejection above, discloses all of the claimed subject matter except a plate member and clamps in connection with the activation member, the plate member including slots for receiving a pin of the clamps.
Chameroy, as discussed in a rejection above, discloses that it is known in the art to provide a plate member 36 and clamps 21-24 in mechanical connection with an activation member 35, the plate member including slots 45 for receiving pins 42 of the clamps.
	It would have been obvious to one skilled in the art to provide the appliance of Livermore with the plate member arrangement and clamp arrangement taught in Chameroy, in order to physically secure the lid to the vessel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Weeks, Hanania and Evans are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761